Title: To Benjamin Franklin from C. Barthélemy Martin fils aîné, 11 April 1783
From: Martin, C. Barthélémy, fils
To: Franklin, Benjamin


Calais 11e: Avril 1783.
Suivant les ordres qu’il a plu à Son Excellence de me donner j’ay L’honneur de l’informer que de tous les Vaisseaux Anglo-americains qui etoient dans les Ports de Cette et de Marseille le dernier est parti de ce port depuis une 20ne. de jours. Il s’apelloit le Hawke Captne. Bull, venant de Philadelphie avec un Chargement de Tabac d’ont la Ferme Royale fit achapt à 70 l.t. Tournois le quintal de Cent livres pezant. Deux mois avant il etoit arrivé de Philadelphie Le Navire Le General Wolf Captne: Samuel Dutter [Butler] avec une Cargaison de Tabac que les Fermiers de Piemond acheterent. On fait actuellement Cinq expeditions Francaises pour la Baye de Chesapeak, Baltimore, et Philadelphie. Il en est deja parti trois.

Le Congrés a bien voulu nommer pour Consul de la Nation à Marseille monsieur Cathalan Fils, de la même ville. Son Excellence me permettra t’elle de lui faire observer que le Congrès ne reffuse pas sa Confiance à des Français? Je la merite par les Sentimens d’admiration que Son Excellence m’a inspiré et par Ceux d’ont je suis animé pour le bien de la Nation.
Le 23. de ce mois il sera vendu dans ce Port un Superbe Navire Anglais avec sa Cargaison. Son Excellence jugera de son Etat par l’affiche detaillée que je prends la liberté de lui envoyer. Ce Navire Construit en Amerique et destinné pour en faire la navigation est très propre pour ces voyages; on pense qu’il sera Vendu aux environs de Quarante Cinq à Cinquante mille Livres Tournois. Suivant le raport du Capitaine il n’a que Cinq Ans, & il a Couté quatre Vingt mille Livres Tournois.
Un Navire de Cette portée que l’on destinneroit pour l’Amerique pour etre Chargé annuellement à Cette, en Esprit de Vin, Eau de Vie, Vins, huilles, Savons, Farines, & draperies donneroit un grand bennefice aux interessés; les retours seroient aussy avantageux, les Sucres, les Rix, et les Tabacs sont des Objets essentiels, et d’une Vente proffitable.
Sy l’avis que je m’empresse à donner à Son Excellence peut l’engager à me donner ses ordres pour en faire L’achapt pour Son Compte, ou pour Celui de Ses amis reunis; je les rempliray avec Zelle. J’ose l’assurer que, pour l’objet des Cargaisons, et ventes des retours, Ses interets ne Sauroient être en meilleures mains que dans celles de mon Pere, Martin L’ainé de Cette qu’une longue experiance, et une parfaite Connaissance du Commerce mettent à même de travailler à la satisfaction publique. Quél avantage ne resulterait il pas aussy pour moy Sy Son Excellence daignoit m’honnorer du Titre de Consul de l’Amerique? Je lui demande pardon Si j’ose faire mention de moy dans ce moment—

J’ay l’Honneur d’etre avec un Tres proffond, Respect de Son Excellence Le Tres Humble & tres Obeissant Serviteur
Barthelemy Martin Filsde Cette.

ches Monsr. Vaillant receveur du Bureau de la Ferme Royale à Calais

